Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 6-13 and 15-19 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: 
	The most remarkable prior art of record is: 
Ben-Akiva: U.S. Patent Publication No. 2015/0198722
Dinamani: U.S. Patent No. 7,908,191
Meyer: U.S. Patent Publication No. 2013/0122937
Grokop: U.S. Patent Publication No. 2015/0120336
The prior art fails to disclose at least the following limitations:
A system comprising: 
one or more processors; and
computer-readable media storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
determining, via output of the at least one sensor, that a portable electronic device is in motion;
determining that the motion corresponds to a first drive; 
identifying a start point of the first drive; 
identifying a stop point of the first drive; 
determining a number of miles traveled during the first drive; 
receiving an indication for a second previous drive that the second previous drive should not be used to determine a purpose of the first drive;
generating, based at least in part on GPS data of one or more previous drives excluding the second previous drive, and one or more other parameters, a statistical estimate of one or more drive classifications for the first drive: and
determining whether the purpose for the first drive, is a business purpose or a personal purpose based on the statistical estimate of the one or more drive classifications.

None of the prior art of record remedies the deficiencies found Ben-Akiva, Dinamani, Meyer and Grokop.  Furthermore, neither the prior art, the nature of the problem, nor knowledge of a person having ordinary skill in the art, provide any reasonable rationale to combine prior art teachings. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYE IWARERE whose telephone number is (571)270-5112.  The examiner can normally be reached on M-F 8:00 - 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUSEYE IWARERE/Primary Examiner, Art Unit 3687